 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    UNITED STATES OF AMERICA,                             Case No. 2:17-cr-00110-APG-CWH
 8                           Plaintiff,
                                                            ORDER
 9          v.
10    PHILLIP D. HURBACE, et al.,
11                           Defendants.
12

13          On January 24, 2019, the court ordered the parties to show cause why the following

14   documents should not be unsealed under Local Rule IA 10-5(b): (1) defendant Sylviane

15   Whitmore’s sealed motion to sever trial with co-defendants (ECF No. 93); (2) the government’s

16   sealed response (ECF No. 99); and (3) Whitmore’s sealed reply (ECF No. 106). (Order (ECF No.

17   110).) The parties’ deadline to respond to the order to show cause was February 14, 2019. (See

18   id.) The court advised the parties that if they did not show cause why the briefs should remain

19   under seal, the court would unseal them without further notice. (Id.) Given that the parties did

20   not respond to the court’s order to show cause, the court will order the clerk of court to unseal the

21   documents.

22          IT IS THEREFORE ORDERED that the clerk of court must unseal the documents at ECF

23   Nos. 93, 99, and 106.

24

25          DATED: February 26, 2019

26

27                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
28
